                  1

                  2

                  3

                  4

                  5

                  6

                  7

                  8                               UNITED STATES DISTRICT COURT
                  9                              NORTHERN DISTRICT OF CALIFORNIA
             10

             11       SCOTT JOHNSON,                               Case No. 4:18-cv-02978-HSG

             12                     Plaintiff,                     ORDER GRANTING DEFENDANTS’
                                                                   ADMINISTRATIVE MOTION TO
             13             v.                                     APPEAR TELEPHONICALLY AT THE
                                                                   AUGUST 27, 2019, CASE MANAGEMENT
             14       CALATLANTIC GROUP, INC., a Delaware          CONFERENCE
                      Corporation; MOTEL 6 OPERATING L.P., a
             15       Delaware Limited Partnership; G6
                      HOSPITALITY LLC, a Delaware Limited          Date:      August 27, 2019
             16       Liability Company; and Does 1-10,            Time:      2:00 p.m.
                                                                   Place:     Courtroom 2, Oakland
             17                     Defendants.
                                                                   Complaint Filed:   May 21, 2018
             18                                                    Trial Date:        None
                                                                   District Judge:    Hon. Haywood S. Gilliam, Jr.
             19                                                    Courtroom:         2, 4th Fl. (Oakland)

             20

             21

             22

             23

             24

             25

             26

             27

             28
                                                                                      Case No. 4:18-cv-02978-HSG
39670068_1.docx                     ORDER GRANTING DEFENDANTS’ ADMINISTRATIVE MOTION TO APPEAR
                                 TELEPHONICALLY AT THE AUGUST 27, 2019, CASE MANAGEMENT CONFERENCE
                   1          Having considered defendant Motel 6 Operating L.P. and G6 Hospitality LLC’s
                   2   (collectively, “Defendants”) Administrative Motion to Appear Telephonically at the Court-Ordered
                   3   Case Management Conference on August 27, 2019, the Court finds good cause to grant
                   4   Defendants’ request.
                   5          IT IS HEREBY ORDERED that Defendants’ Administrative Motion to Appear
                   6   Telephonically via CourtCall for the Case Management Conference on August 27, 2019, is
                   7   GRANTED. Counsel shall contact CourtCall at (866) 582-6878 to make arrangements for the
                   8   telephonic appearance.
                   9

                  10 DATED: 8/19/2019                              _________________________________________
                                                                     Honorable Haywood S. Gilliam, Jr.
                  11                                                 UNITED STATES DISTRICT JUDGE
                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
                                                                  1                   Case No. 4:18-cv-02978-HSG
39670068_1.docx                     ORDER GRANTING DEFENDANTS’ ADMINISTRATIVE MOTION TO APPEAR
                                 TELEPHONICALLY AT THE AUGUST 27, 2019, CASE MANAGEMENT CONFERENCE
